The error, complained of in this caso, is that an action was commenced, fay the plaintiff, on a promissory note, and that the defendant filed a plea of payment, of twelve dollars and seventy-five cents, and that ho introduced no evidence, to support his said plea, except his own oath, which was objected to, but which was admitted by the Court, and the Jury found a verdict for the defendant, for the sum of nine dollars and seventy-two cents. I am of opinion that the Court erred, in permitting the defendant to support and establish his plea of payment, by his own oath : the fact of payment being such a fact, as should be proven, by other evidence, and not by the oath of the party.*
It is, therefore, ordered, that the Certiorari bo sustained, and a new trial ordered.

 See Ante, 148, 150.